     Case: 4:19-cv-00095-DMB-DAS Doc #: 28 Filed: 03/23/21 1 of 1 PageID #: 1304




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

KACY FONTEZE WILLIAMS                                                          PETITIONER

V.                                                               NO. 4:19-CV-95-DMB-DAS

STATE OF MISSISSIPPI, et al.                                                 RESPONDENTS


                                    FINAL JUDGMENT

       In accordance with the order entered this day, Kacy Fonteze Williams’ petition for a writ

of habeas corpus is DENIED.        A certificate of appealability is DENIED.      This case is

DISMISSED with prejudice.

       SO ORDERED, this 23rd day of March, 2021.

                                                   /s/Debra M Brown
                                                   UNITED STATES DISTRICT JUDGE
